United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 25, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-20113
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

WALTER SINISTERRA-BANGUER, also known as Walter Banguer
Sinisterra, also known as Walter Robinson Sinisterra-Banguer,
also known as Walter Sinisterra Banguera,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:05-CR-275-ALL
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Walter Sinisterra-Banguer appeals from his guilty-plea

conviction and sentence for illegal reentry after deportation in

violation of 8 U.S.C. § 1326.    Sinisterra-Banguer argues that the

district court erred by imposing a 16-level adjustment under

U.S.S.G. § 2L1.2(b)(1)(A)(ii) based upon his Texas conviction for

burglary of a habitation.    As Sinisterra-Banguer concedes, his

argument is foreclosed.     See United States v. Valdez-Maltos, 443

F.3d 910, 911 (5th Cir. 2006), cert. denied, 2006 WL 2094539

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-20113
                                -2-

(U.S. Oct. 2, 2006) (No. 06-5473); United States v.

Garcia-Mendez, 420 F.3d 454, 456-57 (5th Cir. 2005), cert.

denied, 126 S. Ct. 1398 (2006).

     Sinisterra-Banguer also challenges, in light of Apprendi v.

New Jersey, 530 U.S. 466 (2000), the constitutionality of

§ 1326(b)’s treatment of prior felony and aggravated felony

convictions as sentencing factors rather than elements of the

offense that must be found by a jury.

     Sinisterra-Banguer’s constitutional challenge to § 1326 is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998).   Although he contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi, we have

repeatedly rejected such arguments on the basis that

Almendarez-Torres remains binding.   See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S.

Ct. 298 (2005).   Sinisterra-Banguer properly concedes that his

argument is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further

review.

     AFFIRMED.